Title: From George Washington to Thomas Bryan Martin, 10 October 1755
From: Washington, George
To: Martin, Thomas Bryan



Copy of a Letter to Colonel Martin.Dear Sir,
Winchester October 10th 1755.

Captain Harden arrived in about half an hour after you went away, and informs me, he has about Seventeen Men coming to Town.
This I thought proper to acquaint you of, that you may advise with his Lordship, whether with these Rangers in Town, the Twenty odd you spoke off, and those Captain Smith thinks he is sure of getting, it would not be necessary to attempt Something—I have sent off these two Men you saw for Intelligence, but have little hope of any Satisfactory account from one of them, who seems much addicted to Drinking. Pray make my Compliments to His Lordship, and believe me to be, Yours &c.

G:W.


If you think these men and Officers may be depended upon; I do not know but it would be advisable, to send them up: it will at least be a Strong Reconnoitering Party.

